           Case 2:19-cv-01905-RSM-BAT Document 50 Filed 06/29/20 Page 1 of 1



 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7   KEITH RAWLINS,

                                Plaintiff,                CASE NO. 2:19-cv-01905-RSM-BAT
 8
             v.                                           ORDER STRIKING MOTIONS TO
 9                                                        EXTEND TIME TO RESPOND AS
     DON MARLOW, et al.,                                  MOOT
10
                                Defendant.
11

12          Plaintiff filed motions to extend the time to respond to defendants’ motion for summary

13   judgment originally noted for May 29, 2020. Dkt. 40, 48. On June 24, 2020, plaintiff filed his

14   response in opposition to summary judgment. Dkt. 49. The Court accordingly ORDERS:

15      1. The motions for extension (Dkts. 40, 48) are STRICKEN as moot because plaintiff has

16      filed his response opposing summary judgment.

17      2. Defendants’ motion for summary judgment is ripe for review.

18      2. The Clerk shall provide a copy of this order to the parties.

19          DATED this 29th day of June 2020.

20

21                                                           A
                                                         BRIAN A. TSUCHIDA
22                                                       United States Magistrate Judge

23



     ORDER STRIKING MOTIONS TO EXTEND
     TIME TO RESPOND AS MOOT - 1
